UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 OR o TRANSITION report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 0-33347 Ambassadors Group, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 91-1957010 (I.R.S. Employer Identification No.) Dwight D. Eisenhower Building 2001 South Flint Road Spokane, WA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (509) 568-7800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o Large acceleratedfiler o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) þ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No The number of shares outstanding of the registrant’s Common Stock, $0.01 par value, as of November 10, 2014 was 17,043,625. . AMBASSADORS GROUP, INC. FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Income (Loss) 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item4. Controls and Procedures 25 PART II – OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item6. Exhibits 26 SIGNATURES 27 EXHIBIT INDEX PART I FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of September 30, 2014 and December 31, 2013 (in thousands, except share and per share data) UNAUDITED AUDITED September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale securities and other Prepaid program costs and expenses Accounts receivable Deferred tax assets - Assets held for sale - Total current assets Property and equipment, net Available-for-sale securities Deferred tax assets - Intangibles - Goodwill 70 Other long-term assets 82 Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Participants’ deposits Foreign currency exchange contracts Deferred tax liabilities - Other liabilities - Total current liabilities Participants’ deposits - Foreign currency exchange contracts - 52 Deferred tax liabilities - Total liabilities Commitments and Contingencies (Note 15) STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued and outstanding - - Common stock, $.01 par value; 50,000,000 shares authorized; 17,044,905 and 17,040,724 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive gain (loss) ) ) Stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. -1- AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three and nine months ended September 30, 2014 and 2013 (in thousands, except per share amounts) Three months ended Nine months ended September 30, September 30, Net revenue, non-directly delivered programs $ Gross revenue, directly delivered programs Total revenue Cost of sales, directly delivered programs Cost of sales, program merchandise markdown - - - Gross margin Operating expenses: Selling and marketing General and administrative Restructuring costs Asset impairments Total operating expenses Operating income (loss) Other income: Interest and dividend income 84 70 Foreign currency and other income (2 ) 1 6 22 Total other income 82 71 Income (loss)before income tax benefit (provision) from continuing operations ) ) ) Income tax benefit (provision) ) ) Net income (loss) from continuing operations ) ) ) Discontinued operations: Income (loss) from discontinued segment ) Income tax benefit (provision) ) ) Net income (loss) from discontinued operations ) Net Income (Loss) $ $ ) $ ) $ ) Weighted-average common shares outstanding - basic Weighted-average common shares outstanding - diluted Net income (loss) from continuing operations per share - basic $ $ ) $ ) $ ) Net income (loss) from continuing operations per share - diluted $ $ ) $ ) $ ) Net income (loss) from discontinued operations per share - basic $ $ $ ) $ Net income (loss) from discontinued operations per share - diluted $ $ $ ) $ The accompanying notes are an integral part of the consolidated financial statements. -2- AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the three and nine months ended September 30, 2014 and 2013 (in thousands) Three months ended September 30, Nine months ended September 30, Net income (loss) $ $ ) $ ) $ ) Unrealized gain (loss) on foreign currency exchange contracts, net of income tax benefit (provision) of $0, ($112), $0 and $324 ) ) ) Unrealized gain (loss) on available-for-sale securities, net of income tax benefit (provision) of $0, ($12), $0 and $89 (2 ) 21 ) Comprehensive income (loss) $ $ ) $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements. -3- AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended September 30, 2014 and 2013 (in thousands) Nine months ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Deferred income tax benefit ) ) Impairment and loss on sale of discontinued operations - Loss on disposition and impairment of property and equipment Program merchandise writedown - Excess tax shortfall from stock-based compensation Change in assets and liabilities: Accounts receivable and other assets ) Prepaid program costs and expenses Accounts payable, accrued expenses, and other current liabilities Participants’ deposits ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of available-for-sale securities ) ) Proceeds from sale of available-for-sale securities Purchase of property and equipment ) ) Proceeds from sale of property and equipment 28 - Purchase of intangibles ) ) Proceeds from sale of BookRags, Inc. - Net cash used in investing activities ) ) Cash flows from financing activities: Repurchase of common stock ) ) Dividend payment to shareholders - ) Proceeds from exercise of stock options - 5 Excess tax shortfall from stock-based compensation ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. -4- AMBASSADORS GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. The Company Ambassadors Group, Inc. (the “Company”, “we”, “us” or “our”) is an educational company primarily engaged in organizing and promoting differentiated worldwide travel programs for students and professionals. These consolidated financial statements include the accounts of Ambassadors Group, Inc., and our wholly owned subsidiaries, Ambassador Programs, Inc., World Adventures Unlimited, Inc., Ambassadors Unlimited, LLC, AGI Hong Kong Limited, Beijing People to People Education Consultation Co., Ltd, Marketing Production Systems LLC, and BookRags, Inc. (“BookRags”). All significant intercompany accounts and transactions, which are of a normal recurring nature, are eliminated in consolidation. During part of the third quarter we also operated an education oriented research website, BookRags.com, which provided study guides, lesson plans and other educational resources to students and teachers. On September 5, 2014, we consummated the sale of BookRags. All activities related to BookRags have been reflected as discontinued operations for all periods presented.For additional information, see Note 5 of Notes to Consolidated Financial Statements. 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), have been condensed or omitted in accordance with such rules and regulations, although management believes the disclosures are adequate to prevent the information presented from being materially misleading. In the opinion of management, all adjustments (consisting of normal recurring items) considered necessary for a fair presentation have been included. Operating results for the nine months ended September 30, 2014 are not indicative of the results that may be expected for the year ending December 31, 2014. These financial statements should be read in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2013. 3. Recent Accounting Pronouncements In April 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2014-08, Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity (ASU 2014-08). This ASU relates to discontinued operations reporting for disposals of components of an entity that represent strategic shifts that have, or will have, a major effect on the entity’s operations and financial results. The standard expands disclosures for discontinued operations and requires new disclosures related to individually material disposals that do not meet the definition of a discontinued operation. The provisions of this ASU are effective for interim and annual periods beginning after December 15, 2014 and will be reflected in periods following the fourth quarter of 2014. In May 2014, the FASB issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers (ASU 2014-09), which supersedes nearly all existing revenue recognition guidance under GAAP. The core principle of ASU 2014-09 is to recognize revenues when promised goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled for those goods or services. ASU 2014-09 defines a five step process to achieve this core principle and, in doing so, more judgment and estimates may be required within the revenue recognition process than are required under existing GAAP. The standard is effective for annual periods beginning after December 15, 2016, and interim periods therein, using either of the following transition methods: (i) a full retrospective approach reflecting the application of the standard in each prior reporting period with the option to elect certain practical expedients, or (ii) a retrospective approach with the cumulative effect of initially adopting ASU 2014-09 recognized at the date of adoption (which includes additional footnote disclosures). We are currently evaluating the impact of our pending adoption of ASU 2014-09 on our consolidated financial statements and have not yet determined the method by which we will adopt the standard in 2017. -5- AMBASSADORS GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) In June, 2014, the FASB issued Accounting Standards Update No. 2014-12, Compensation-Stock Compensation: Accounting for Share-Based Payments when the terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period. ASU 2014-12 requires that a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition on performance stock unit awards. In some cases, the terms of an award may provide that the performance target could be achieved after an employee completes the requisite service period. That is, the employee would be entitled to benefit from the award regardless of whether the employee is rendering service on the date the performance target is achieved. Current performance stock unit awards are contingent upon employment status as well as internal metrics. As such, this ASU is not expected to have an impact on our financial statements or disclosures. 4. Restructuring Costs During the third quarter of 2013, we initiated a corporate restructuring plan aimed at streamlining our cost structure and focusing our business on our core Student Ambassador programs in order to promote the long-term health of the organization. This plan included the restructuring of operations and programs associated with Discovery Student Adventures and terminating the operations associated with our Beijing office. During the second quarter of 2014, we took additional measures to continue to streamline the organization and to further our businesses focus on our core Student Ambassador programs. We completed a workforce reduction during the second quarter of 2014 that resulted in restructuring expense of $1.6 million. Under the terms of executive separation agreements, we will continue to pay each terminated executive bi-weekly during the executive’s severance period, with the future payments having been accrued and reflected in the below table as outstanding liabilities at September 30, 2014. Other costs recorded as restructuring during the first nine months of 2014 included accelerated depreciation of assets scheduled for replacement within the next year as well as continued transition costs from the termination of operations of our Beijing office. We anticipate all restructuring expenses to be recognized within twelve months of the initial implementation of the restructuring plan. The following table summarizes costs incurred to date from continuing operations as part of the restructuring plan, which began during the third quarter of 2013,and thebalance of the restructuring cost liability as of September 30, 2014 (in thousands). Restructuring Costs Ambassador Programs and Other Contract termination fees $ Separation payments Equity compensation expenses Other transition costs Accumulated expense at September 30, 2014 less: cash payments less: non-cash expenses Total restructuring liabilities at September 30, 2014 $ -6- AMBASSADORS GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) 5. Discontinued Operations In furtherance to the Company’s focus on its core Student Ambassadors programs, in September 2014, the Company announced it had consummated a sale of BookRags for $5.0 million, subject to a $0.4 million escrow arrangement.All interests and future cash flows from BookRags were released upon sale.All activities related to BookRags have been reflected as discontinued operations on our consolidated financial statements for all periods presented. Included in the consolidated balance sheet at December 31, 2013, were $15.5 million of assets and $1.5 million of liabilities associated with the discontinued operations of BookRags.The following table summarizes the assets and liabilities of discontinued operations included in the consolidated balance sheet as of December 31, 2013.There were no assets and liabilities of discontinued operations as of September 30, 2014. Balance Sheet (Audited) As of December 31, 2013 Assets Current assets: Cash and cash equivalents $ Accounts receivable Other current assets 62 Total current assets Property and equipment, net Intangibles Goodwill Total assets $ Liabilities Current liabilities: Accounts payable and accrued expenses $ Other current liabilties Total current liabilites Other long-term liabilties Total liabilties $ -7- AMBASSADORS GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) The following table summarizes the results of discontinued operations for the periods indicated (in thousands): Three months ended September 30, 2014 Three months ended September 30, 2013 Nine months ended September 30, 2014 Nine months ended September 30, 2013 Total revenue $ Gross margin $ Selling & marketing expenses $ ) $ ) $ ) $ ) General & administrative expenses $ ) $ ) $ ) $ ) Restructuring costs
